ORDER

PER CURIAM.
It is ORDERED by the Court that the opinion of July 19, 1994 in the above entitled case is amended as follows:
On page 658, “Dissenting opinion filed by Circuit Judge Williams” should be amended to read:
Dissenting opinion filed by Circuit Judge Williams, with whom Circuit Judges Silber-man, Ginsburg and Henderson join.
On page 673 of Judge Williams’ dissent, the first line should be amended to read:
Williams, Circuit Judge, dissenting, • in which Silberman, Ginsburg and Henderson, Circuit Judges join: